Title: From Thomas Jefferson to John Garland Jefferson, 15 June 1792
From: Jefferson, Thomas
To: Jefferson, John Garland



Dear Sir
Philadelphia June 15. 1792.

I snatch a moment from business to acknolege the receipt of your favor of June 6. and to express the satisfaction with which I learn that you have advanced in your reading as far as Burrows. I imagine I advised you, from the time you began Coke’s reports, to abridge and commonplace all your subsequent law reading, and that this has been done. You will soon commence the Chancery reading which you will find more agreeable. I doubt whether Kaim’s Principles of Equity will admit of being commonplaced, or of being abridged. I am sure Blackstone cannot be; so that I mean to except these two authors from the recommendation of commonplacing every thing. You will find it useful to have your commonplace-book at the District courts with you, that you may put the arguments and decisions you hear to the test of what you have read. I shall be glad to see you at the September district court of Charlottesville, as I shall then be in Virginia. I hope  you have been furnished with a credit on the merchant who bought my wheat for the sum I directed, so as that you may have been under no difficulties on that account.—I am not afraid to warrant to you any degree of success and consideration you may desire, if you qualify yourself by a perseverance in study, and by an invariable determination to do, under all circumstances what reason and rigorous right shall dictate, keeping under absolute subjection all the passions which might lay your mind under any bias. The practicability of doing it is not generally enough known, nor it’s importance sufficiently estimated. I am sure that in estimating every man’s value either in private or public life, a pure integrity is the quality we take first into calculation, and that learning and talents are only the second. After these come benevolence, good temper &c. But the first is always that sort of integrity which makes a man act in the dark as if it was in the open blaze of day. Adieu, my dear Sir, and believe me to be ever Your affectionate friend & servt

Th: Jefferson

